DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
Response to Arguments
	Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive.
	Claim 1 amended to include the requirement “in addition to the slide drive”  to further distinguish over the prior art. 
	Applicant argues:
	1) That the primary reference Qiu (CN103072239A) has sliders but the clamping of these sliders is only ensured by the slide drive (gear disc) itself, which has disadvantages over longer periods of operation. Claim 1 requires the slide drive of the present invention to be relieved of negative forces due to pressure during injection, whereby the slides are locked against the injection pressure acting within the mold cavity (Applicant Arguments/Remarks pp. 5-6).
	Examiner answers that In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, examiner responds to the argument that Claim 1 requires the slide drive of the present invention to be relieved of negative forces due to pressure during injection, it is noted that this feature upon which applicant relies (the slide drive of the present invention to be relieved of negative forces due to pressure during injection) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

2) Applicant argues:
The secondary reference, Navarre (US 6,093,015), has a cam member which moves the core and simultaneously holds the mold core in position. However, this is different from claimed invention which requires a “slide drive” per slide and a related independent “hold shut surface”.  The claimed invention requires a particular holding-shut surface but Navarre is not exposed to injection pressure during product  as it stands perpendicular to the melt with its end surface in contact with the cavity wall and is not configured to relieve the slide drive of negative forces (Applicant Arguments/Remarks pp. 6-7). .
	Examiner answers that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner maintains that Navarre does teach the claim limitation of “in addition to the slide drive, each slide has a holding -shut surface,” (Fig. 6 Col. 5 ll. 4-18 core locking cam surface – 74 acts to hold securely the core slide – 40 in position so that the mold cavity is in condition to receive molding material, which is typically injected into the mold cavity in liquid form....).
	3) Applicant argues that the sliding core assembly of Navarre is positioned within a recess and is surrounded by injected melt and not subject to negative forces. Because of this configuration there is no holding-shut surface engaged with a correspondingly arranged counter-surface in the second mold half. The cam holder with its extension is characterized as a “wiper” that intermittently engages the cam surfaces  and as such, Navarre teaches a cam engaged with the base plate and not a slider, having a holding-shut surface (Applicant Arguments/Remarks pp. 7-10).
	Examiner answers that Navarre appears to meet the limitations of Claim 1 as recited. As shown in Fig. 2, the cam holder – 12 with its extension – 24  while characterized as a “wiper”  it intermittently engages the core slide – 40  as the mold closes and opens (Col. 3 ll. 32-36). Moreover, this cam surface comes into contact with a core locking cam surface (Fig. 6 core locking cam surface - 74 which acts to hold securely the core slide in position at closing of the mold segments Fig. 6  – 16, 30  during injection (Col. 5 ll. 4-18) and followed by withdrawal of the cam holder whereby the molded part is removed from the mold cavity (Figs. 8,9, 10 Col. 5 ll. 24- 41). While the part used as a holding-shut surface which is active in the closed position is characterized as a “wiper”, its functionality is identical to that which is recited in the claim.  Examiner maintains that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Examiner advises that if there are novel structural differences in the instant invention, then these are recommended for recitation in the claims to better differentiate  and more narrowly limit the claims from the configuration of the current prior art references, such as Qiu and Navarre.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712